Appeal by the defendants in each of the above-entitled actions from an order of the trial court granting plaintiff’s motion to vacate and set aside the judgment and verdict of no cause of action rendered in each case, and granting a new trial in both actions. The order setting aside the verdicts in these actions was based upon the alleged concealment and misconduct on the part of a juror in failing to disclose that his son had been involved in a fatal automobile accident. The record in this mat*607ter is such that we think the discretion of the Trial Judge should be upheld. Order unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ. [See post, p. 727.]